UNITED STATES DISTRICT COURT
NORTHERN DISTRICT OF NEW YORK
BRITTAIN J. PURCELLE,

                        Plaintiff,                  9:18-cv-77
                                                    (GLS/TWD)
                  v.

JOHN THOMAS et al.

                        Defendants.
APPEARANCES:                             OF COUNSEL:

FOR PLAINTIFF:
Brittain J. Purcelle
Pro Se
14-B-0600
Clinton Correctional Facility
P.O. Box 2001
Dannemora, NY 12929

FOR DEFENDANTS:
HON. LETITIA JAMES                       WILLIAM E. ARNOLD, IV
New York State Attorney General          Assistant Attorney General
300 South State Street, Suite 300
Syracuse, NY 13202


Gary L. Sharpe
Senior District Judge


                                     ORDER

      The above-captioned matter comes to this court following an Order

and Report-Recommendation (R&R) by Magistrate Judge Thérèse Wiley
Dancks, duly filed on March 6, 2020. (Dkt. No. 111.) Following fourteen

days from the service thereof, the Clerk has sent the file, including any and

all objections filed by the parties herein.

      No objections1 having been filed, and the court having reviewed the

R&R for clear error, it is hereby

      ORDERED that the Order and Report-Recommendation (Dkt. No.

111) is ADOPTED in its entirety; and it is further

      ORDERED that defendants’ motion for partial summary judgment

(Dkt. No. 96) is GRANTED; and it is further

      ORDERED that all claims against Doe defendants are DISMISSED

without prejudice; and it is further

      ORDERED that all claims against defendants Kooi, Brian Bauersfield,

Donald Venetozzi, Nurse A. Hoppins are DISMISSED; and it is further

      ORDERED that only an Eighth Amendment excessive force claim



       1
          On March 6, 2020, the Clerk mailed a copy of the R&R to Purcelle at the address
listed on the docket. The Clerk noticed that, in another matter pending in this district, Purcelle
v. Rovelli, No. 9:19-cv-405 (GLS/ML), the following address was provided in a declaration of
service for Purcelle: Volunteers of America, 320 Chenango St., Binghamton, NY 13902. (Dkt.
No. 39, No. 9:19-cv-405.) On March 11, 2020, the Clerk provided a copy of the R&R to
Purcelle at that address. On March 12, 2020, the copy of the R&R sent to Purcelle’s original
address was returned with the hand-written notation: “Released.” (Dkt. No. 112.) It appears
that Purcelle has failed to apprise the court of his address with the filing of a notice of change
of address as required by Local Rules 10.1(c)(2) and 41.2(b).

                                                2
against defendant John Thomas remains; and it is further

      ORDERED that the Clerk shall TERMINATE Kooi, Bauersfield,

Venetozzi, Hoppins, and Doe defendants as parties; and it is further

      ORDERED that plaintiff shall, by April 17, 2020, submit his current

address to the court, or verify that his mailing address is as listed in the

caption of this order; and it is further

      ORDERED that, if plaintiff fails to comply, the court will sua sponte

dismiss this action for failure to notify the court of his address change,

failure to prosecute, and failure to comply with this Order; and it is further

      ORDERED that the Clerk provide a copy of this Order to plaintiff in

accordance with the Local Rules of Practice at his address of record and at

the alternate address: Volunteers of America, 320 Chenango St.,

Binghamton, NY 13902.

IT IS SO ORDERED.

March 30, 2020
Albany, New York




                                           3
